DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 9, 2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-34 are rejected under 35 U.S.C. 103 as being unpatentable over Paddock et al., [US 4,404,813] in view of Sung et al., [US 8,960,934].  Paddock teaches of a household appliance (10), comprising: a body (11); a closing element (14) movably disposed on the body and having a top side (upper side – fig. 4); and a sensor unit (60) for measuring at least one of temperature or humidity, the sensor unit disposed at least partially on the closing element (shown).  Paddock teaches applicant’s basic inventive claimed appliance as outlined {mapped} above, including the aspect of the sensor unit being disposed on a top side of the closing element {broadly speaking – a top side of an object does not necessarily define the top edge or top surface of the object unless the construct of the object is specifically stipulated; having said that, the examiner is being proactive in applying an obviousness type rejection as opposed to an anticipated type rejection by interpreting the language “top side” as meaning an upper side surface that is not coplanar with the face side surface of the door}; but Paddock does not show the sensor unit as being disposed along the top distal edge of the closing element.  As to this aspect, Sung is cited as an evidence reference for the showing of a display unit (100) being disposed on a top side of a closing element (50) in an analogous art.  Furthermore, Sung shows the top section of the closing element as having an upward facing pocket (fig. 2) for receipt of the unit.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the sensor unit {i.e., moving the unit slightly upward from an upper part of the door to the uppermost part of the door} in view of Sung’s teaching because this arrangement would enhance the versatility of Paddock’s device by situating the unit in a similar area as previously mounted (moved slightly upward), while providing the unit to be disposed along an upper end of the door in order to access the unit more readily since it would be located along an outer edge of the door.  Conversely, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the placement of the unit (from top section to top edge for instance) by rearranging the disposed location since it has been held that rearranging parts of a device involves only routine skill in the art and therefore will not distinguish the invention from the prior art in terms of patentability.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.).  Regarding Claim 17, as modified, the sensor unit is exclusively exposed to the surroundings outside of the appliance at the top side of the closing element (note figs. 1 & 4).  Regarding Claim 18, as modified, the closing element is movable between an open position (opened) and a closed position (closed), and the sensor unit is at least partially exposed to the surroundings outside of the appliance at the top side of the closing element in the closed position of the closing element.  Regarding Claim 19, as modified, the closing element has an edge section (can be viewed as a section of the cap (60) as set forth by Sung), and the sensor unit is disposed on the edge section of the closing element.  Regarding Claim 20, as modified, the closing element has a narrow side (viewed as top horizontal side of the closing element), and the sensor unit is disposed on the narrow side of the closing element.  Regarding Claim 21, as modified, the closing element has a frame element (21), and the sensor unit is disposed on the frame element of the closing element.  Regarding Claim 22, as modified, the top side of the closing element has a receiving pocket (note fig. 2 of Sung) formed therein, the sensor unit has sections (note the leads of the sensor – fig. 4), and at least some of the sections of the sensor unit would be disposed in the receiving pocket of the closing element (such as when the sensor is connected).  Regarding Claim 23, as modified, a top side of the frame element has a receiving pocket (note fig. 2 of Sung) formed therein, the sensor unit has sections (note the leads of the sensor – fig. 4), and at least some of the sections of the sensor unit are disposed in the receiving pocket of the frame element (such as when the sensor is connected – fig. 5).  Regarding Claim 24, as modified, the top side of the closing element has a recess (note fig. 2 of Sung) formed therein facing the body, the closing element has a wall section (notched out wall section of the cap for instance) delimiting the recess, and the sensor unit is disposed in the wall section.  Regarding Claim 25, as modified, the closing element has a narrow side (viewed as the top horizontal side), the narrow side has a recess (note fig. 2 of Sung) formed therein facing the body, the narrow side has a wall section (notched out wall section of the cap for instance) delimiting the recess, and the sensor unit is disposed in the wall section.  Regarding Claim 26, as modified, the sensor unit includes a sensor (60) and a cover element (36 or 68 of Sung), the closing element has a receiving space (note fig. 2 of Sung) for the sensor, the receiving space has sections, and the cover element delimits at least some of the sections of the receiving space.  Regarding Claim 27, as modified, the household appliance further Regarding Claim 28, as modified, the household appliance further comprises two wall elements (38, and vertical wall of (36)) disposed at an incline relative to one another, the receiving space being in communication with the surrounding environment through at least two air flow openings (38a, and gap along the bottom of vertical wall) formed in the two wall elements.  Regarding Claim 29, as modified, the receiving space has a deepest position and an air flow opening (gap along the bottom where (21) and (36) intersect – fig. 3) disposed at the deepest position of the receiving space.  Regarding Claim 30, as modified, the receiving space has a bottom (shown in fig. 4), and the deepest position is disposed in a region of the bottom of the receiving space.  Regarding Claim 31, as modified, the household appliance further comprises air-conducting walls (49, 54) provided in the receiving space.  Regarding Claim 32, as modified, the household appliance further comprises dividing walls (49, 54) provided in the receiving space and separating off a line feed space.  Regarding Claim 33, as modified, the closing element is a door.  Regarding Claim 34, as modified, the household appliance is a household refrigeration appliance.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot because the arguments to not apply to the combination of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOH
September 30, 2021

/James O Hansen/Primary Examiner, Art Unit 3637